—In an action to recover damages for personal injuries arising from an automobile accident, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Luciano, J.), dated June 8, 1993, as granted that branch of the motion of the defendant Town of Brookhaven which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Luciano at the Supreme Court. Bracken, J. P., Rosenblatt, O’Brien and Altman, JJ., concur.